Citation Nr: 1229995	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  02-05 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 90 percent for retinitis pigmentosa for the period from December 16, 1970, to December 29, 1988. 

2.  Entitlement to a higher level of special monthly compensation (SMC) prior to December 29, 1988.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to December 1970.  

The current appeal initially came before the Board of Veterans' Appeals (Board), in part, from a January 2001 rating decision by the RO in Portland, Oregon.  In that decision, the RO implemented a settlement agreement which provided for an earlier effective date of December 16, 1970, for service connection for the Veteran's retinitis pigmentosa.  The RO assigned a 90 percent rating on an extraschedular basis for the period from December 16, 1970.  The RO also determined that, from December 29, 1988, the Veteran was entitled to a 100 percent rating with SMC at the intermediate rate between 38 U.S.C.A. § 1114(l) and (m) on account of blindness in one eye with 5/200 visual acuity and blindness in the other eye having only light perception.

In an April 2003 rating decision, the RO granted entitlement to SMC based on blindness in one eye from March 30, 1976, to December 29, 1988, under 38 U.S.C.A. § 1114(k) from March 30, 1976.  Entitlement to SMC under 38 U.S.C.A. § 1114 at the rate intermediate between (l) and (m) was continued from December 29, 1988.  

The Veteran appealed for an effective date to be assigned prior to December 29, 1988, for the higher rate of SMC at the intermediate rate between subsections (l) and (m). 

In a November 2005 decision, the Board granted entitlement to a total disability rating due to individual unemployability (TDIU) for the period from December 16, 1970 to December 29, 1988, and determined that the criteria for SMC at the "K" rate was warranted from December 16, 1970, to December 29, 1988.  

Notwithstanding the grant of TDIU, the Veteran appealed and the issues of entitlement to a schedular 100 percent rating from December 16, 1970, to December 29, 1988 and entitlement to a higher level of SMC were remanded by the U.S. Court of Appeals for Veterans Claims (Court).  

The Board remanded this case in April 2009 for additional development.  The case was returned to the Board and the Board denied the claims in an April 2010 decision.  The Judge in that decision has since retired.  The Veteran again appealed.  

In May 2012, the Court issued a single judge opinion setting aside the April 2010 decision and remanding for additional reasons and bases.  


FINDINGS OF FACT

1.  For the period from December 16, 1970, to December 28, 1988, the Veteran's retinitis pigmentosa resulted in bilateral concentric contraction of the visual field to 5 degrees or blindness in both eyes having only light perception. 

2.  For the period from December 16, 1970, to December 28, 1988, the Veteran had blindness of the left eye, having only light perception, and concentric contraction of right eye visual field to 5 degrees.


CONCLUSIONS OF LAW

1.  For the period from December 16, 1970, to December 29, 1988, the criteria for rating of 100 percent for retinitis pigmentosa were met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.79, 4.83, 4.83a, 4.84, 4.84a, Part 4, Diagnostic Code 6006-6080 (1970-2011). 

2.  For the period of December 16, 1970, to December 29, 1988, the criteria for special monthly compensation at the rate intermediate between (l) and (m), but no higher, were met.  38 C.F.R. §§ 1114 (l), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350, 3.352 (1970-2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

The Veteran contends that he is entitled to an initial rating in excess of 90 percent for his retinitis pigmentosa prior to December 29, 1988.  For the reasons that follow, the Board concludes that an increased rating is warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011). 

The Veteran's initial rating is a schedular 70 percent under Diagnostic Code (DC) 6006 until December 29, 1988.  The Veteran was also awarded an extraschedular 90 percent rating prior to December 29, 1988.  As stated in the Introduction, the Board awarded the Veteran a TDIU rating for the same period.  The Veteran appeals only the schedular rating portion of his award.  

In December 1970, DC 6006 provided that retinitis should be rated from 10 to 100 percent based on visual acuity or field loss or other factors.  38 C.F.R. § 4.84a.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The regulatory provisions currently in effect are not the same as those applicable in 1970; however, the essential provisions are similar.  The applicable rating possibilities for the Veteran's eye disability are now found in 38 C.F.R. § 4.79, Diagnostic Codes 6065 (DC 6065), 6066 (DC 6066) and 6080 (DC 6080).  DC 6066 provides that a rating of 90% is applicable if there is light perception in one eye, with vision of 10/200 in the other eye.  DC 6065 provides for a 100% rating, if the vision in the second eye is 5/200.  These rating criteria are equivalent to the 1970 ratings of 38 C.F.R. § 4.84a, DC 6067 and 6068.

Before the most recent revisions to the regulations governing eye disabilities, effective in December 2008, a note to 38 C.F.R. §4.84a, DC 6080, which describes the criteria for ratings for impairment of field vision, provided that contraction of field vision to 5 degrees or less shall be considered equivalent to central visual acuity of 5/200, including for purposes of 38 C.F.R. § 3.350(b).  The note further stated that "[t]he concentric contraction ratings require contraction within the stated degrees temporally; the nasal contraction may be less."

The May 2012 Court opinion faulted the Board's discussion of average contraction.  Current regulations provide that the concentric contraction is to be determined by an average of the contraction in 8 different directions; this regulation, however, was not effective until 1978 (38 C.F.R. § 4.76a), now included in 38 C.F.R. § 4.77.  Before 1978, 38 C.F.R. §§ 4.75 and 4.76 did not include any provision for computing average concentric contraction of visual field.  The Court agreed with the Veteran that 38 C.F.R. § 4.76a (now found in 38 C.F.R. § 4.77), added in 1978, requiring the use of an average of eight measurements of contraction including nasal contraction, appears to conflict with the note to DC 6080, providing that only the temporal contractions need to be 5 degrees or less.  

Given that the Court's opinion, the Board will not use average contraction in rating the Veteran prior to 1978.  

The factual question remaining in this case relates solely to the visual function of the right eye.  The Veteran has already been found and rated to have blindness with light perception only in the left eye at separation and throughout the period on appeal.  This determination formed the basis of the grant of SMC at the "K" rate.  The evidence discussed below will focus on the right eye.  

During service, the Veteran was diagnosed as having retinitis pigmentosa.  In February 1970, he reported blurred vision of the left eye.  He indicated that he had a gray spot in the center of the visual field of the left eye.  A September 1970 physical examination revealed distant visual acuity of 20/30 in the right eye.  Near visual acuity with glasses was 14/21 in the right eye.  Visual field examination showed a loss of most of the superior visual field on each side.  The optic disc of each eye had a waxy pallor.  Choroidal sclerosis was observed in the fundus of each eye.  His diagnosis was severe bilateral retinitis pigmentosa.  The Veteran was recommended to the medical board.  A field perimeter chart was completed at the time.  The right eye central fields were preserved beyond 15, but less than 20, degrees in six of the twelve meridians.  Fields exceeded 10 degrees in two more meridians and collapsed to less than 10 but more than 5 degrees in three meridians.  Only one meridian showed contraction to five degrees, which was on the temporal side.  

An October 1970 evaluation noted the same history.  Distant visual acuity with glasses was 20/25-1 in the right eye.  Near visual acuity with glasses was 14/17.5 on the right.  Visual field examination showed no more than five degrees central vision bilaterally in any direction using either a five or 20 millimeter test object.

The May 2012 Court opinion faulted the Board for failing to address the content of the November 1970 Physical Evaluation Board (PEB) report stating that the Veteran had "bilateral retinitis pigmentosa with constriction of the peripheral visual fields into 5 degrees, more severe involvement of temporal field in the right eye."  The Board emphasizes that the PEB is an administrative, not medical, proceeding.  The Veteran was not medically evaluated at that time.  Instead, the PEB reviewed the content of the medical evaluation board which did the actual measurements of the Veteran's visual functioning.  The Board finds that the PEB report is entitled to little, if any, probative weight.  

Instead, the underlying conflict lies in the September and October 1970 visual field examination results.  The September 1970 results show visual fields retained beyond five degrees in eleven tested directions and retained 5 degrees one direction temporally in the right eye.  These results support the initial 70 percent rating assigned by the RO.  The October 1970 results are firmly in line with the criteria for a 100 percent rating.  

In October 1973, VA treatment records showed uncorrected visual acuity in the right eye was 20/60-2, unimproved by pinhole.  The ophthalmology note stated that the Veteran had about 5 degrees central field with a 20 degree narrow temporal tail and inferior-peripheral island of vision O.U.  The field chart does not show a 5 degree contraction line, but the Veteran appears to have had a 30 degree tail temporally and an inferior-temporal tail to more than ten, but less than 20 degrees.  The remaining results are all within the ten degree ring.  

The May 2012 Court opinion requires the Board to address a January 1973 VA ophthalmology clinic note showed 5 degrees central field O.U. and noted that he was "legally blind."  The Board notes initially that the only such clinic note is dated January 1976.  The Board also notes that there are two January 1976 clinic notes, dated the 9th and 26th of that month, indicating that the Veteran was "legally blind."  

The use of quotations in the clinic notes appears to reveal that these statements were the Veteran's reported history as he related it to treatment providers, not an exercise of medical or legal judgment.  

A field chart was completed on January 26th.  All fields were restricted to at most 10 degrees, with all results beyond the 5 degree line.  Thus, while the clinic note states that the Veteran had only 5 degrees central field vision, the field charts on which the 1976 note relies are of record and show right eye retained fields exceeding 5 degrees in all directions.  The Board finds that the narrative is less probative that the testing results.  

In March 1976, uncorrected visual acuity was 20/60 in the right eye and limited to counting fingers in the left eye.  The Veteran's field contraction was not recorded at that time.  

An April 1980 ophthalmology examination report showed central visual fields for the right eye.  The Veteran had a limited band of peripheral vision as well, but his central field had very narrow vision less than 5 degrees.  

A January 1986 private ophthalmology examination report showed central field contraction but did not provide this information on a chart or with a description of the specific degrees.  The contractions were instead provided in a hand drawn diagram.

In March 1989, the Veteran's corrected visual acuity was 20/50 in the right eye without evaluation of his visual fields.  

An April 1990 VA ophthalmology examination showed corrected visual acuity of 20/40 in the right eye with correction.  Visual fields showed no central visual acuity.  The Veteran had some peripheral vision, but central vision was restricted to less than 5 degrees.

A September 1990 VA examination showed that the Veteran had uncorrected visual acuity in the right eye of 20/200.  Confrontation visual fields revealed a severe concentric visual field loss in both eyes with a small island of vision centrally in the right eye of less than five degrees.  It was noted that the Goldmann visual fields were done.  

The evidence presents an inconsistent picture of the precise degree of right eye visual field loss.  The in-service evaluations show fields less and greater than 5 degrees.  The 1973 field test revealed tails of preserved fields, but these tails do not appear on any other evaluation.  The April 1980 and April 1990 field tests show fields constricted to less than 5 degrees.  

The Veteran testified that his right eye was within 5 degrees of central and most of the major quadrants with vision of 20/200.  He reported that he had no depth perception.  He described his vision in relation to various objects in the hearing room and recalled hospital treatment he had received for mononucleosis in service when he thought that he had been given a drug overdose.  The Veteran explained that there was no true contraction of his visual fields, just big chunks that were missing and had stayed "pretty stable" since service.  His additional statements made in the course of various appeals over the last twenty plus years have been to similar effect in that he claims his vision to have been the same since service. 

The Board finds that the evidence regarding whether the Veteran's right eye central vision field was contracted to 5 degrees or less is at least in equipoise.  While there are specific findings that the field vision exceeded 5 degrees, all these examinations were performed by medical professionals in the course of medical treatment.  Each is competent, credible and entitled to probative weight.  The Board finds that the Veteran's right eye central vision field was contracted to 5 degrees or less at separation from service and through December 28, 1988.  The criteria for an initial 100 percent rating are satisfied.  

As such, the Board finds that the evidence is at least in equipoise regarding the Veteran's claim for a 100 percent schedular rating prior to December 29, 1988, for retinitis pigmentosa.  The grant of a schedular 100 percent rating renders moot any questions regarding alternative theories of entitlement.  Similarly, the remaining matters remanded by the Court are moot.  Consequently, the benefit-of-the-doubt rule applies, and the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

SMC above the "K" Rate

At present, the Veteran is in receipt of the SMC "K" rate for the period prior to December 29, 1988.  The Veteran contends that a higher level of SMC between the rate under 38 U.S.C.A. § 1114(l) and the 38 U.S.C.A. § 1114(m) rate is warranted prior to December 29, 1988.  For the reasons that follow, the Board concludes that the intermediate rate between (l) and (m) is warranted prior to December 29, 1988.

Under § 3.350(a)(4), a "K" rating for SMC is appropriate when there is light perception (LP) only in one eye.  As stated above, the RO rated the Veteran's left eye visual function as LP only since separation from service and assigned a "K" rating from December 16, 1970 to December 28, 1988.  

SMC under the "L" rate is payable at a specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A.  § 1114(l), 38 C.F.R. § 3.350(b).  

The Veteran does not assert, nor does the record support a finding that during the time period in question, he was permanently bedridden or so helpless as to be in need of regular aid and attendance.  He was not bedridden or medically recommended to remain in bed.  The evidence does not show that he was unable to attend to the daily necessities of life or to protect himself from the hazards of his daily environment.  Rather, he asserts that he was blind in both eyes. 

Under § 3.350(b), an "L" rating is appropriate when there is blindness in both eyes, with less than 5/200 visual acuity.  Under § 3.350(b)(2), concentric contraction of the field beyond 5 degrees in both eyes is equivalent to 5/200 visual acuity.  Under  § 1114(p), half steps are allowed.  

For a rating between the "L" and "M" rate, the criteria are blindness in one eye with a visual acuity of 5/200 or less and only LP in the other eye.  38 C.F.R. § 3.350(f)(2)(ii).

The Board has found above that the Veteran's right eye visual function was equivalent to 5/200 based on central field contraction.  Under 38 C.F.R. § 3.350(b)(2), the criteria for SMC between the "L" and "M" rate are met.  

Demonstrable pathology commensurate with the functional loss will be required.  The alternative ratings are to be employed when there is ratable defect of visual acuity, or a different impairment of the visual field in the other eye.  Concentric contraction resulting from demonstrable pathology to 5 degrees or less will be considered on a parity with reduction of central visual acuity to 5/200 (1.5/60) or less for all purposes including entitlement under 38 C.F.R. § 3.350(b)(2); not however, for the purpose of 38 C.F.R. § 3.350(a).  Entitlement on account of blindness requiring regular aid and attendance, 38 C.F.R. § 3.350(c), will continue to be determined on the facts in the individual case.  38 C.F.R. § 4.84a, Diagnostic Code 6080, Note (2).

As such, the Board finds that the evidence is at least in equipoise in favor the Veteran's claim.  Consequently, the benefit-of-the-doubt rule applies, and the claim must be granted as to the intermediate rate between the "L" and "M" rates.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

The Board has granted the schedular 100 percent rating and SMC at the intermediate rate between the "L" and "M" rates, as discussed above.  As such, the Board finds that any error related to the duties to notify or assist on the appeal is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R.  § 3.159 (2011); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).






ORDER

For the period of December 16, 1970, to December 29, 1988, a rating of 100 percent for retinitis pigmentosa is granted. 

For the period of December 16, 1970, to December 29, 1988, SMC at the intermediate rate between the "L" and "M" rates is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


